DocuSign Envelope ID: 232D1A36-A443-435C-9276-D49A35DA46B6
                       Case 1:19-cv-10110-SN Document 21-1 Filed 05/21/20 Page 1 of 4




                                  SETTLEMENT AGREEMENT AND RELEASE
                    Belcorso Jewelry Manufacturing Co., Inc. (“Defendant”), and Mohan Narain (“Narain”),
            desire to avoid the costs, risks, and delays associated with litigation and therefore agree as
            follows:

                             1.       Definition of Parties.

                                      a.               “Plaintiff” shall be defined as Mohan Narain.

                                      b.               “Employee” shall be defined a Mohan Narain.

                                c.             Plaintiff Mohan Narain was employed by Defendant
            Belcorso Jewelry Manufacturing Co., Inc.

                                 d.                    “Defendant” shall be defined as Belcorso Jewelry
            Manufacturing Co., Inc.

                                 e.            “Action” or “Lawsuit” refers to the lawsuit filed by Plaintiff
            against Defendant on October 31, 2019, in the United States District Court, Southern District of
            New York, with Civil Action #: 19-CV-10110 (LTS)(SN).

                           2.       Consideration. In consideration for Mr. Narain’s signing this Agreement
            and the release of all claims herein, Defendant Belcorso Jewelry Manufacturing Co., Inc. agrees
            to make the following payments totaling Fifteen Thousand, Five Hundred Dollars ($15,500) and
            may be drawn on Defendant’s counsel’s lawyer’s escrow account. :

                                  a.             Three checks made payable to “Mohan Narain,” each in the
            amount of Three Thousand, Three Hundred Forty Dollars and Sixty-Six Cents ($3,340.66),
            totaling $10,022, to be reported on an IRS Form 1099-MISC (Box 3). The first of these three
            payments will be due within five (5), days of court approval of this settlement agreement and the
            remaining two (2) payments will be due at 30-day intervals following the date the first payment is
            due;

                                   b.            Three checks made payable to “Abdul Hassan Law Group,
            PLLC,” each in the amount of One Thousand Eight Hundred Twenty-Six Dollars and Zero Cents
            ($1,826), totaling $5,478 representing partial payment of a 1/3 contingency fee ($5,010)), to be
            reported on an IRS Form 1099-MISC (Box 14). The first of these three payments will be due
            within five (5), days of court approval of this settlement agreement and the remaining two (2)
            payments will be due at 30-day intervals following the date the first payment is due;

                                   c.             The monthly payments set forth in paragraphs 2 a and 2b
            total five thousand one hundred sixty-six dollars ($5,166.66) and 66 cents per month. The
            payments above shall be sent by regular mail delivery to the office of Plaintiff’s counsel Abdul K.
            Hassan, Esq., located at 215-28 Hillside Avenue, Queens Village, NY 11427.


                                                                 1
DocuSign Envelope ID: 232D1A36-A443-435C-9276-D49A35DA46B6
                       Case 1:19-cv-10110-SN Document 21-1 Filed 05/21/20 Page 2 of 4



                                    d.              If there is a default in making the payments herein, Plaintiff
            or his counsel, will give Defendant Belcorso Jewelry Manufacturing Co., Inc., written notice
            of the default, by sending a notice of default by email to Defendant’s attorneys Mr. Dwight Yellen,
            Esq. at dwight@clglex.com. Defendant will have ten (10) days from receipt of such notice to cure
            the default. If Defendant does not cure the default within ten (10) days of the notice, Plaintiff and
            his Counsel shall have the right to enter judgment against Defendant Belcorso Jewelry
            Manufacturing Co., Inc. in an amount of $23,250 less any monies paid by Defendant at the time
            of default. The Court shall retain and have authority and jurisdiction to enter such judgment or
            supplemental judgment for Plaintiff

                           3.      No Consideration Absent Execution of This Agreement. Plaintiff
            understands and agrees he would not receive the monies and/or benefits specified in Paragraph 2
            above, except for his execution of this Agreement and the discontinuance with prejudice.

                           4.       Release of Claims by Plaintiff. In return for the payments identified in
            paragraph 2, Plaintiff knowingly and voluntarily releases and forever discharges Defendant from
            any and all claims in connection with Plaintiff’s employment with Defendant, whether raised in
            the Action or not, as of the date of execution of this Agreement, consistent with Cheeks v. Freeport
            Pancake House, Inc., 796 F.3d 199 (2d Cir. 2015).

                             5.       Acknowledgments and Affirmations.

                                    a.                       Plaintiff affirms that in the Action he has asserted
           a claim in seeking unpaid wage or overtime pay under the Fair Labor Standards Act, the New
           York State Labor Law, and/or any other law, regulation or basis and affirms there is a bona fide
           dispute as to such FLSA claims being settled and released by this Agreement. Plaintiff believes
           that this settlement is fair and reasonable, and authorizes his attorney to seek from the Court
           approval of the settlement as fair and reasonable under the FLSA, and dismissal of the Action
           with prejudice. The Plaintiff affirms that he last worked with Defendant in November, 2018.
           Employee understands and agrees that Employee’s employment relationship with Defendant has
           ended.

                           6.     Governing Law and Interpretation. This Agreement shall be governed
            and conformed under the laws of the State of New York without regard to its conflict or choice of
            law provisions. In the event the Plaintiff or Defendant breaches any provision of this Agreement,
            Plaintiff and Defendant may institute an action to specifically enforce any term or terms of this
            Agreement. If the release language is illegal or unenforceable, Plaintiff and Defendant agree to
            execute a binding replacement release(s).

                           7.      Amendment. Except as provided in Paragraph 6 above, this Agreement
            may not be modified, altered or changed without the express written consent of both parties
            wherein specific reference is made to this Agreement.

                            8.     Resolution of Disputes. The parties agree that the Court in this action shall
            retain jurisdiction to resolve any disputes arising out of this Settlement Agreement and the
            settlement. The Parties acknowledge that Magistrate Sarah Netburn participated in the mediation

                                                              2
DocuSign Envelope ID: 232D1A36-A443-435C-9276-D49A35DA46B6
                       Case 1:19-cv-10110-SN Document 21-1 Filed 05/21/20 Page 3 of 4



            of this dispute. Upon the filing of the appropriate consents to allow her to hear and determine, this
            settlement agreement shall be submitted to her for her approval. If the court requires either parties’
            counsel may prepare an appropriate stipulation of dismissal with prejudice.

                            9.      Non-admission of Wrongdoing. The parties agree that neither the offer of
            this Settlement Agreement, nor the acceptance of this Settlement Agreement, nor this Settlement
            Agreement itself, is an admission, or shall be construed to be an admission, of any wrongdoing or
            liability by any of the Parties. Neither the offer of this Settlement Agreement, nor this Settlement
            Agreement, nor any of its terms, shall be admissible as evidence of any liability or wrongdoing by
            any Party in any judicial, administrative, or other proceeding now pending or hereafter instituted
            by any person or entity.

                            10.   Entire Agreement. This Agreement sets forth the entire agreement
            between the parties, and supersedes any prior agreements or understandings between the parties.
            Plaintiff acknowledges he has not relied on any representations, promises, or agreements of any
            kind made to him in connection with his decision to accept this Agreement, except for those set
            forth in this Agreement, and Plaintiff’s consent to this Agreement is given freely, voluntarily, and
            with full knowledge and understanding of this Agreement’s contents.

                           11.    Section Headings. Section headings are used herein for convenience of
            reference only and shall not affect the meaning of any provision of this Agreement.

                           12.      Legal Fees. Except as expressly set forth in paragraph 2 of this Agreement,
            each party will be responsible for its own legal fees or costs, if any, incurred in connection with
            the negotiation, settlement, and delivery of this Agreement.

                            13.      Joint Participation in Preparation of Agreement.                 The Parties
            participated jointly in the negotiation and preparation of this Agreement, and each party could have
            obtained the advice of legal counsel and to review, comment upon, and redraft this Agreement. It
            is agreed that no rule of construction shall apply against any party or for any party. This Agreement
            shall be construed as if the Parties jointly prepared this Agreement, and any uncertainty or
            ambiguity shall not be interpreted against any one party and for the other.

                           14.    Competency to Waive Claims. At the time of considering or executing
            this Agreement, Mr. Narain was not affected or impaired by illness, use of alcohol, drugs or other
            substances or otherwise impaired. Mr. Narain is competent to execute this Agreement.

                            15.     Counterparts. This Agreement may be executed in more than one
            counterpart, each of which when so executed and delivered shall be deemed an original, and all
            of which together shall constitute one and the same instrument. Counterparts may be delivered
            via fax, email (including *pdf or any electronic signature complying with the U.S. federal
            ESIGN Act of 2000 [e.g., www.docusign.com]) or other transmission method and any
            counterpart so delivered shall be deemed to have been duly and validly delivered and be valid
            and effective for all purposes.




                                                              3
DocuSign Envelope ID: 232D1A36-A443-435C-9276-D49A35DA46B6
                       Case 1:19-cv-10110-SN Document 21-1 Filed 05/21/20 Page 4 of 4



                         IN WITNESS WHEREOF, the parties knowingly and voluntarily executed this
            Agreement and Release as of the date set forth below:


            PLAINTIFF:                                           DEFENDANT:

            MOHAN NARAIN                                         BELCORSO JEWELRY
                                                                 MANUFACTURING CO., INC.

            By:________________________________                  By:_________________________________
                     5/20/2020
            Date: ______________________________                 Print Name __________________________

                                                                 Title________________________________

                                                                 Date: _______________________________




                                                             4
